Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the subject matter of independent claim 1 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over US 20150256749 A1 to Frey et al. (hereinafter ‘Frey’) in view of US 20090231453 A1 to Huang.

Regarding claim 1, Frey discloses an electronic device comprising: 
a touch screen (para [0055]); 

a processor configured to be operatively connected to the touch screen and the image sensor (11 of fig. 1); and 
a memory configured to be operatively connected to the processor, wherein the memory is further configured to store instructions (para [0047]) that, when executed, cause the processor to: 
designate at least a partial area of a screen of the touch screen as a motion detection area (para [0073]-[0074]), 
determine whether a motion is detected within the designated motion detection areas (para [0082], [0101] and fig. 7); and 
control the image sensor so as to perform the super-slow recording, in response to detecting the motion within the designated motion detection area (para [0065]-[0067], [0101]-[0102] and fig. 7).
Frey fails to explicitly disclose, in response to designating the motion detection area, notify a user that super-slow recording is on standby.
However, in analogous art, Huang discloses in response to designating the motion detection area, notify a user that super-slow recording is on standby (para [0162]-[0163] and fig. 7C: after the user sets a particular pattern of motion detection zones(s), the user performs a starting operation which switches the operation mode into a motion-detection automatic image capturing execution mode and displays an icon 111 indicating "execution of automatic image capturing" along with the motion detection windows W1, W2, and W3 and the live view image on the display unit 21 as shown in FIG. 7C. Note, therefore the icon 111 may be considered equivalent to the standby mode notification as claimed).
 automatic image capturing execution mode icon of Huang for the benefit of improving ease of use by making the user interface more intuitive.

Regarding claim 2, Frey modified by Huang discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store an instruction that causes the processor to notify a user that a motion detection using the motion detection area is being performed (Frey discloses, para [0068], [0071] and fig. 3A: a partially transparent overlay 320 and textual indication 330 to indicate the motion detection zone. Huang further teaches an icon 111 which indicates that the motion detection zone is active, para [0162]-[0163] and fig. 7C).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 3, Frey discloses wherein the memory is configured to further store instructions that cause the processor to change at least one of a size, a ratio, or a position of the motion detection area in response to an editing request for the motion detection area (para [0073]-[0074]).  

Regarding claims 9-11, the recording method of claims 9-11 is rejected based on the same rationale as the electronic device of claims 1-3, respectively.

s 4, 7,  12, 14, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Huang, further in view of US 20160182866 A1 to Landqvist et al. (hereinafter ‘Landqvist’).

Regarding claim 4, modified Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein at least one sensor configured to detect movement of the electronic device, wherein the memory is configured to further store instructions that cause the processor to stop the detection of the motion within the motion detection area in response to detecting the movement of the electronic device via the at least one sensor.  
However, in analogous art, Landqvist teaches wherein at least one sensor configured to detect movement of the electronic device (para [0012]: sensor), wherein the memory is configured to further store instructions that cause the processor to stop the detection of the motion within the motion detection area in response to detecting the movement of the electronic device via the at least one sensor (para [0048]-[0050] and figs. 2-3: motion detection sub-area; also para [0021]: “in response to detecting motion of the imaging sensor, apply the higher video capturing frame rate in all parts of the overall imaging area”. Note, therefore upon detection of the global motion, the higher frame rate is applied to the entire image area, and so there is no longer a need to perform motion detection in the sub-area, therefore it is implicit, or at least obvious, to stop motion detection of the sub-area in order to conserve computing resources).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of modified Frey in view of the 

Regarding claim 7, modified Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein the memory is configured to further store instructions that cause the processor to: 
track a moving path of an object of the super-slow recording, 
expect a moving path based on a tracking result, and 
move the motion detection area along the expected moving path.  
However, in analogous art, Landqvist teaches the additional features (para [0048]-[0050] and figs. 2-3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of modified Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Regarding claims 12 and 14, the recording method of claims 12 and 14 is rejected based on the same rationale as the electronic device of claims 4 and 7, respectively.

Regarding claim 16, modified Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose the additional features wherein the memory is configured to further 
However, in analogous art, Landqvist teaches the above additional features (para [0048]-[0050] and figs. 2-3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of modified Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

Regarding claim 18, modified Frey discloses the recording method as claimed in claim 9, but fails to explicitly disclose the additional features comprising: moving a focal point of the image sensor to the center of the motion detection area in response to detecting the motion within the motion detection area; and performing the super-slow recording. 
However, in analogous art, Landqvist teaches the above additional features (para [0048]-[0051] and figs. 2-3).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the motion detection region of modified Frey in view of the above tracking features of Landqvist in order to avoid excessive resource utilization by applying high quality imaging of a moving object in portions of the overall imaging area where it is necessary (Landqvist, para [0028]-[0029]).

s 5-6, 8, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Huang, further in view of US 20100020222 A1 to Jones et al. (hereinafter ‘Jones’).

Regarding claim 5, modified Frey discloses the electronic device as claimed in claim 1, but fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to set a focal point of the image sensor based on a center of the motion detection area in response to designating the motion detection area.  
However, in analogous art, Jones teaches wherein the memory is configured to further store instructions that cause the processor to set a focal point of a metering area based on a center of the metering area in response to designating the metering area (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of  Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 6, modified Frey discloses the electronic device as claimed in claim 1, and Frey further teaches configuring a second motion detection area larger than the first detection area for recording at a second frame rate (para [0086]).
Modified Frey fails to explicitly disclose moving the focal point of the image sensor so as to be larger than the motion detection area.  
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  


Regarding claim 8, modified Frey discloses the electronic device as claimed in claim 1, wherein the memory is configured to further store an instruction that causes the processor to, when a touch is detected at one side of the screen while the motion is detected within the motion detection area, move the motion detection area 
However, Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Regarding claim 13, the recording method of claim 13 is rejected based on the same rationale as the electronic device of claim 5.


However, Frey fails to explicitly disclose moving the focal point of the image sensor based on the touch input.
However, in analogous art, Jones teaches moving the focal point of the image sensor based on the touch input (para [0025]-[0026] and figs. 1-2).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the designation of the motion detection region of modified Frey in view of the designation of the metering area of Jones in order to automatically focus on the area of interest and improve ease of use.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Huang and Landqvist, further in view of Jones.

Regarding claim 19, modified Frey discloses the electronic device as claimed in claim 18, and Frey further teaches the step of completing the super-slow recording and returning to a first frame rate (para [0104]-[0105] and fig. 7).

However, in analogous art, Jones teaches re-setting a focal point of the image sensor in response to a scene change (para [0007: “If a scene has changed, then the mode changes to a continuous automatic focus mode in which the exposure metering area is based on the full screen and the focus area automatically moves from the selected region to a center of the screen”).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the completion of the super-slow recording of Frey in view of the focal point resetting at scene change of Jones because the completion of super-slow recording of Frey is performed when the object is no longer represented in the motion detection area, which is therefore a type of scene change within the motion detection area, and automatically resetting the focal point is obvious feature in order to focus on the area of interest and improve ease of use.

Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Huang and further in view of US 20160173810 A1 to Nakagawa.

Regarding claim 17, modified Frey discloses the electronic device as claimed in claim 1, and Frey suggests user control of the frame rate (para [0062]), but modified Frey fails to explicitly disclose wherein the memory is configured to further store instructions that cause the processor to execute super-slow recording in response to a user input selecting a super-slow recording menu displayed on one side of a screen.

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Frey further in view of the above teachings and capture frame rate setting screen of Nakagawa so that user can easily set a capture frame rate (Nakagawa, para [0083]).

Regarding claim 20, the recording method of claim 20 is rejected based on the same rationale as the electronic device of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484